DETAILED ACTION
Claim Objections
Claim 3 is objected to because of the following informalities:
Claim 3 (line 11) recites: “first hole”.  This should be corrected to read --second through-hole--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Cattaneo (WO 2009/056935).
	Regarding claim 1, Cattaneo discloses a barrel (see Figs. 14-15) for a barrel joint for parts of furniture and furnishing items comprising: 
a hollow cylindrical body (21) containing a blocking element (14 and 15), said cylindrical body having, on a side surface, a first through-hole (76) for receiving a pin (75) inserted from outside into the hollow cylindrical body (see Fig. 14), 
wherein said blocking element comprises, 
a grub screw (14) disposed to slide inside said hollow cylindrical body so as to engage said pin (see NOTE below), said grub screw having an internal threading (16), and, 
a threaded screw (15) disposed inside said hollow cylindrical body, said threaded screw engaging said internal threading of said grub screw (see Fig. 15), and 
wherein said hollow cylindrical body has a second through-hole (90) on the side surface, for passage of a tip of a tool adapted to act on a peripheral toothing of the threaded screw (see page 1 lines 11-20). 
NOTE: It is understood that the grub screw moves within the hollow cylindrical body to raise or lower an object. When this occurs, the grub screw produces a force on the screw (15), the pinion (17), member (22), and therefore also applies a force on pin (75). When the grub screw produces a force on the system, the pin is then engaged to prevent member (22) from exiting the top of the hollow cylindrical body (21).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cattaneo in view of Leonardo (EP 733 322).
Regarding claim 3, Cattaneo discloses wherein said hollow cylindrical body (21) is adapted to form a hollow cylindrical casing (see Fig. 14) containing said blocking element (14 and 15), 
further comprising a bevel gear (11 and 17) actuated through said first hole (see 112 rejection above) for causing a rotation of the threaded screw and a sliding of the grub screw within the hollow cylindrical casing (see Fig. 15 above) to cause the grub screw to engage the pin (see NOTE below).
Cattaneo fails to disclose wherein said hollow cylindrical body comprises two half-shells adapted to be coupled with each other to form a hollow cylindrical casing.
Leonardo teaches a barrel for a barrel joint (see Fig. 2) comprising a hollow cylindrical body (12 and 13) having two half-shells adapted to be coupled with each other to form a hollow cylindrical casing (see Fig. 3) in order to provide a joint that can be easily manufactured to different lengths (see column 3 lines 18-20).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the barrel for a barrel joint of Cattaneo, with Leonardo, such that it comprises a hollow cylindrical body having two half-shells adapted to be coupled with each other to form a hollow cylindrical casing in order to provide a joint that can be easily manufactured to different lengths (see column 3 lines 18-20).
NOTE: It is understood that the grub screw moves within the hollow cylindrical body to raise or lower an object. When this occurs, the grub screw produces a force on the screw (15), the pinion (17), member (22), and therefore also applies a force on pin (75). When the grub screw produces a force on the system, the pin is then engaged to prevent member (22) from exiting the top of the hollow cylindrical body (21).
Regarding claim 5, Cattaneo as modified by Leonardo discloses wherein said bevel gear (11 and 17 of Cattaneo) comprises a pinion (17 of Cattaneo) and a toothed crown (11 of Cattaneo), wherein said pinion is rotatable in a housing (50 of Cattaneo) formed in said cylindrical casing (21 of Cattaneo), wherein said toothed crown (11 of Cattaneo) is shaped as a head of the threaded screw (see Fig. 14 of Cattaneo), and wherein said grub screw is configured to be blocked (95 of Cattaneo) against rotation, so to have an axial translation (see page 14 lines 16-23 of Cattaneo).
Regarding claim 6, Cattaneo as modified by Leonardo discloses wherein said grub screw (14 of Cattaneo) is configured to be blocked against rotation by radial protrusions (95 of Cattaneo) of the grub screw, which are coupled inside complementary seats (see annotated Figure 15 below of Cattaneo) in said hollow cylindrical casing.

    PNG
    media_image1.png
    744
    330
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 15.

Response to Arguments
Applicant's arguments filed 13 July 2022 have been fully considered but they are not persuasive. 
As to claim 1, Attorney argues that Cattaneo WO '935 does not disclose at least “a first through-hole for receiving a pin inserted from outside into the hollow cylindrical body wherein said blocking element comprises a grub screw disposed to slide inside said hollow cylindrical body so as to engage said pin”. 
Examiner disagrees.  As to claim 1, Cattaneo does disclose a first through-hole (76) for receiving a pin (75) inserted from outside into the hollow cylindrical body (see Fig. 14). Further, Cattaneo does disclose that said blocking element (14 and 15) comprises a grub screw (14) disposed to slide inside said hollow cylindrical body (21) so as to engage said pin (75, see Fig. 15). It is understood that the grub screw moves within the hollow cylindrical body to raise or lower an object. When this occurs, the grub screw produces a force on the screw (15), the pinion (17), member (22), and therefore also applies a force to pin (75). When the grub screw produces a force on the system, the pin is then engaged to prevent member (22) from exiting the top of the hollow cylindrical body (21). Examiner notes that the claims do not require direct engagement between the grub screw and the pin, and therefore the above mentioned engagement stands.
Applicant’s arguments with respect to claim(s) 3 and 5-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Monday through Thursday 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAH/Examiner, Art Unit 3678                                                                                                                                                                                                        
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619